DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/ Drawings

The Drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) and the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  because the drawings and the specifications do not include reference numbers to the following details: 
An distal end face (not numbered but may be at component 505’)
A first shoulder engagement portion (first shoulder engagement portion not indicated in specifications with reference numbers)
A second shoulder engagement portion (second shoulder engagement portion not indicated in specifications with reference numbers)
 tip cavity (outline of insert 505 is presumed as entirety of cavity, tip cavity not numbered in specifications)
First and second surfaces of the first shoulder (presumed at 510/511, unknown to include both vertical and horizontal surfaces there around? (specifications page 7-8))
an emissive insert (presumed to be hafnium insert 505). 
a first and second surface (no disclosure of first and second surface in specs)
a first gap and a second gap (unclear which instances of G are relative)
body portion (presented as “a copper body portion” page 5 specifications then followed by “the body portion”, it is unclear if these are the same components).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2002/0125224 A1) in view of Severance (US 5,097,111).

Regarding claim 1, Cook discloses (Fig-7E) a composite plasma cutting electrode, comprising: 
a body portion (710) made from a first material (“copper portion of the electrode 71” [0050]) having a wall portion (portion of 710 defining cavity of 52) defining a cavity (52) and a distal end (distal end of 710) having an distal end face (either instance of 46) and a first shoulder engagement portion (horizontal portions at 46 or vertical portion between instances of 46) which extends upstream from said distal end face (in regards to upstream instance of 46), 
where said first shoulder engagement portion comprises first and second surfaces (horizontal or vertical surfaces at and between instances of 46); and 
a tip portion (705) made from a second material (“the silver portion of the electrode tip 705” [0050]), said tip portion having a further distal end face (distal end of 705) and a tip cavity (cavity accommodating insert 22 [0026]) in said further distal end face with an emissive insert (22) disposed in said tip cavity, an upstream end face (proximal end of 705), and a second shoulder engagement portion (portions of 705 engaging first shoulder engagement portion) extending downstream from said upstream end face, and having a first and second surface (vertical and horizontal surfaces of 705 facing body portion 710), 
wherein said upstream end face of said tip portion makes direct physical contact with said first surface of said first shoulder engagement portion (contact at “mating surface” 46); 
Cook is silent regarding wherein said second surface of said first shoulder engagement portion is adjacent to said second surface of said second shoulder engagement portion such that a first gap exists between said respective second surfaces, 
wherein said first surface of said second shoulder engagement portion is adjacent to said distal end face of said body portion such that a second gap exists between said first surface of said second shoulder engagement portion and said distal end face of said body portion, and 
wherein each of said first and second gaps are filled with a brazing material which secures said body portion to said tip portion.
However Severance teaches a plasma cutting electrode wherein said second surface of said first shoulder engagement portion is adjacent to said second surface of said second shoulder engagement portion such that a first gap (brazing filled gap between surfaces “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches” (column 6, lines 25-45)) exists between said respective second surfaces (surfaces of copper base portion of electrode contacting silver tip portion of electrode are thoroughly surrounded by brazing material “the melted brazing material to flow upwardly and cover the entirety of the interface between the silver blank 98 and the cavity.” (column 6, lines 25-45)), 
wherein said first surface of said second shoulder engagement portion is adjacent to said distal end face of said body portion such that a second gap (akin to the primary art having base and sidewalls surfaces between base portion of electrode and tip portion electrode, the tip portion of electrode of Severance is pressed into brazing material at a base of the tip portion thereof causing brazing material to be displaced thoroughly between all portions between tip and base portions of electrode  “the silver blank 98 is pressed downwardly into the cavity 22, which causes the melted brazing material to flow upwardly and cover the entirety of the interface between the silver blank 98 and the cavity.” (column 6, lines 25-45) thereby all gaps are filled with brazing material) exists between said first surface of said second shoulder engagement portion and said distal end face of said body portion, and 
wherein each of said first and second gaps are filled with a brazing material (99) which secures said body portion to said tip portion (nature of brazing, see above disclosure of all gaps receiving brazing material (column 6, lines 25-45)).
The advantage of using a pressed brazing method of connecting components of a plasma cutting electrode, is to thoroughly cover the copper surfaces in brazing material to prevent oxidation of any improperly exposed copper, emphasis added “A significant problem associated with torches of the described type is the short service life of the electrode, particularly when the torch is used with an oxidizing arc gas, such as oxygen or air. More particularly, the gas tends to rapidly oxidize the copper, and as the copper oxidizes, its work function falls. As a result, the oxidized copper which surrounds the insert begins to support the arc in preference to the insert. When this happens, the copper oxide and the supporting copper melt, resulting in the early destruction and failure of the electrode” (column 1, lines 37-47). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to replace the silver to copper friction weld at a surface of the welded connection of Cook with the pressed surrounding brazing technique of Severance, to provide a thorough covering of the copper with brazing thereby further limiting copper oxide formation which leads to copper melt destruction of the electrode.  
Additionally while it is observed that Cook discourages the use of some brazing techniques and also the use simple press fitting of electrode body with electrode tip components (emphasis added “Applicants have recognized the difficulty in obtaining a high strength, leak-proof joint at the copper/silver interface when using conventional methods of joining, such as press-fit, soft-solder, vacuum brazing, torch brazing, threading, adhesive, ultrasonic weld, etc. Use of swaged, soft soldered, silver soldered, or induction brazed techniques used to attach the forward silver portion to the aft copper portion do not result in a reliable hermetic seal.” [0033]), Cook is silent regarding discouraging the combination of brazing with pressed flow fit as disclosed by Severance. 

Regarding claim 4, Cook discloses the composite plasma cutting electrode of claim 1, Cook further discloses (Fig-7E) wherein said wall portion has a first thickness (thickness of sidewall upstream of first shoulder engagement portion) which is upstream of said first shoulder engagement portion and a second thickness (thickness of sidewall downstream of first shoulder engagement portion) which is downstream of said first surface of said first shoulder engagement portion, 
wherein said first thickness is greater than said second thickness (shoulder is recessed into wall and therefore is less thick at portion downstream, see figure 7E).

Regarding claim 5, Cook as modified by Severance teaches the composite plasma cutting electrode of claim 1, Cook as already modified by Severance teaches wherein a wall thickness of said first shoulder engagement portion is different from a wall thickness of said second shoulder engagement portion (Cook provides as shown in figure 7E where a thickness of vertical portion is shown taller than thickness of horizontal portion. Additionally Severance anticipates providing for varying thickness of space required for the brazing material “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches.” Severance (column 6, lines 25-45)).

Regarding claim 6, Cook as modified by Severance teaches the composite plasma cutting electrode of claim 1, Cook as already modified by Severance teaches wherein said first material is copper (“Applicants' electrode includes a forward silver portion directly joined to an aft copper portion.” Cook [0032]), said second material is silver (“Applicants' electrode includes a forward silver portion directly joined to an aft copper portion.” Cook [0032]) and said brazing material contains silver (emphasis added “the brazing material comprises an alloy composed of 71% silver, 1/2% nickel, and with the balance composed of copper.” Severance (column 6, lines 25-30)).

Regarding claim 9, Cook as modified by Severance teaches the composite plasma cutting electrode of claim 1, Cook as already modified by Severance teaches wherein said first gap and said second gap have a same gap distance (gaps or the coating which fills the gap can be between about .001-.005 inches and so is inclusive of same or varying thickness thereof “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches.” Severance (column 6, lines 25-45)).

Regarding claim 10, Cook as modified by Severance teaches the composite plasma cutting electrode of claim 1, Cook as already modified by Severance teaches wherein said first gap and said second gap have differing gap distances (gaps or the coating which fills the gap can be between about .001-.005 inches and so is inclusive of same or varying thickness thereof “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches.” Severance (column 6, lines 25-45)).

Regarding claim 11, Cook discloses (Fig-7E) a composite plasma cutting electrode, comprising: 
a copper body (“Applicants' electrode includes a forward silver portion directly joined to an aft copper portion” [0032]) having a wall portion defining a cavity (52) and a distal end (distal end of wall portion) having an distal end face (face of distal end) and a first shoulder engagement portion (horizontal portions at 46 or vertical portion between instances of 46) which extends upstream from said distal end face, where said first shoulder engagement portion comprises first and second surfaces; and 
a silver tip (“Applicants' electrode includes a forward silver portion directly joined to an aft copper portion” [0032]), said silver tip having a further distal end face (distal end of 705) and a tip cavity (cavity accommodating insert 22 [0026]) in said further distal end face with an emissive insert (22) disposed in said tip cavity, an upstream end face (proximal end of 705), and a second shoulder engagement portion (portions of 705 engaging first shoulder engagement portion) extending downstream from said upstream end face, and having a first and second surface (vertical and horizontal surfaces of 705 facing body portion 710), wherein said upstream end face of said silver tip makes direct physical contact with said first surface of said first shoulder engagement portion; 
Cook is silent regarding wherein said second surface of said first shoulder engagement portion is adjacent to said second surface of said second shoulder engagement portion such that a first gap exists between said respective second surfaces, wherein said first surface of said second shoulder engagement portion is adjacent to said distal end face of said copper body such that a second gap exists between said first surface of said second shoulder engagement portion and said distal end face of said copper body, and wherein each of said first and second gaps are filled with a brazing material which secures said copper body to said silver tip, wherein said second gap is larger than said first gap.
However Severance teaches a plasma cutting electrode wherein said second surface of said first shoulder engagement portion is adjacent to said second surface of said second shoulder engagement portion such that a first gap (brazing filled gap between surfaces “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches” (column 6, lines 25-45)) exists between said respective second surfaces, wherein said first surface of said second shoulder engagement portion is adjacent to said distal end face of said copper body such that a second gap (akin to the primary art having base and sidewalls surfaces between base portion of electrode and tip portion electrode, the tip portion of electrode of Severance is pressed into brazing material at a base of the tip portion thereof causing brazing material to be displaced thoroughly between all portions between tip and base portions of electrode  “the silver blank 98 is pressed downwardly into the cavity 22, which causes the melted brazing material to flow upwardly and cover the entirety of the interface between the silver blank 98 and the cavity.” (column 6, lines 25-45) thereby all gaps are filled with brazing material) exists between said first surface of said second shoulder engagement portion and said distal end face of said copper body, and 
wherein each of said first and second gaps are filled with a brazing material (99) which secures said copper body portion to said silver tip portion (nature of brazing, see above disclosure of all gaps receiving brazing material (column 6, lines 25-45))
wherein said second gap is larger than said first gap (gap sizes are variable “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches.” Severance (column 6, lines 25-45))).
The advantage of using a pressed brazing method of connecting components of a plasma cutting electrode, is to thoroughly cover the copper surfaces in brazing material to prevent oxidation of any improperly exposed copper, emphasis added “A significant problem associated with torches of the described type is the short service life of the electrode, particularly when the torch is used with an oxidizing arc gas, such as oxygen or air. More particularly, the gas tends to rapidly oxidize the copper, and as the copper oxidizes, its work function falls. As a result, the oxidized copper which surrounds the insert begins to support the arc in preference to the insert. When this happens, the copper oxide and the supporting copper melt, resulting in the early destruction and failure of the electrode” (column 1, lines 37-47). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to replace the silver to copper friction weld at a surface of the welded connection of Cook with the pressed surrounding brazing technique of Severance, to provide a thorough covering of the copper with brazing thereby further limiting copper oxide formation which leads to copper melt destruction of the electrode.  
Additionally while it is observed that Cook discourages the use of some brazing techniques and also the use simple press fitting of electrode body with electrode tip components (emphasis added “Applicants have recognized the difficulty in obtaining a high strength, leak-proof joint at the copper/silver interface when using conventional methods of joining, such as press-fit, soft-solder, vacuum brazing, torch brazing, threading, adhesive, ultrasonic weld, etc. Use of swaged, soft soldered, silver soldered, or induction brazed techniques used to attach the forward silver portion to the aft copper portion do not result in a reliable hermetic seal.” [0033]), Cook is silent regarding discouraging the combination of brazing with pressed flow fit as disclosed by Severance. 
 

Regarding claim 14, Cook discloses the composite plasma cutting electrode of claim 11, Cook further discloses (Fig-7E) wherein said wall portion has a first thickness (thickness of sidewall upstream of first shoulder engagement portion) which is upstream of said first shoulder engagement portion and a second thickness (thickness of sidewall downstream of first shoulder engagement portion) which is downstream of said first surface of said first shoulder engagement portion, 
wherein said first thickness is greater than said second thickness (shoulder is recessed into wall and therefore is less thick at portion downstream, see figure 7E).

Regarding claim 15, Cook as modified by Severance teaches the composite plasma cutting electrode of claim 11, Cook as already modified by Severance teaches wherein a wall thickness of said first shoulder engagement portion is different than a wall thickness of said second shoulder engagement portion  (Cook provides as shown in figure 7E where a thickness of vertical portion is shown taller than thickness of horizontal portion. Additionally Severance anticipates providing for varying thickness of space required for the brazing material “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches.” Severance (column 6, lines 25-45)).

Regarding claim 16, Cook as modified by Severance teaches the composite plasma cutting electrode of claim 11, Cook as already modified by Severance teaches wherein brazing material contains silver (emphasis added “the brazing material comprises an alloy composed of 71% silver, 1/2% nickel, and with the balance composed of copper.” (column 6, lines 25-30)).

Claim(s) 2, 3, 7, 8, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Severance and in further view of Fang (8,455,786).

Regarding claim 2, Cook as modified by Severance teaches the composite plasma cutting electrode of claim 1, Cook as already modified by Severance teaches wherein said second gap is in the range of 0.001 to 0.006 in (gaps are about .001-.006 inches, emphasis added “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches.” Severance (column 6, lines 25-45)). 
Additionally Fang (US 8,455,786) supports such as an obviousness in teaching that brazing of large proportions is obvious to vary based on demands of the workpieces “The thickness T1 of the first brazing means and the thickness T2 of the second brazing means can be adjusted depending on demands.” (column 4, lines 11-20) Fig-2.
The advantage of providing larger proportions of brazing material is to provide adjustments response to demands “the second brazing means 5 is formed in a shape of tube with thin wall, and the thickness T2 of the second brazing means 5 is in the range from 0.01 mm to 5 mm. It is also preferred that the thickness T1 of the first brazing means 4 is in the range from 0.01 mm to 5 mm. The thickness T1 of the first brazing means and the thickness T2 of the second brazing means can be adjusted depending on demands.” (column 4, liens 11-20).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Cook as already modified by Severance, further with Fang, by adding to the range of brazing width of Cook, the vast range of brazing width of Fang, to accommodate any demands of sizing between components being brazed together 

Regarding claim 3, Cook as modified by Severance teaches the composite plasma cutting electrode of claim 2, Cook as already modified by Severance teaches wherein said first gap is in the range of 0.002 to 0.0035 in. (gaps are about .002-.0035 inches, emphasis added “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches.” Severance (column 6, lines 25-45)).

Regarding claim 7, Cook discloses the composite plasma cutting electrode of claim 1, Cook further disclose wherein said composite plasma cutting electrode has an overall length L, and said tip portion has a length SL.
Cook is silent regarding the specifics of where SL is in the range of 10 to 20% of L (However Cook provides that it is known to provide varying amounts of copper and silver based on silver being a better conductor while copper is less costly “Applicants have determined that significant improvements in the service life of electrodes can be achieved using a high purity all-silver or coined silver electrode (e.g., 90% silver, 10% copper)”…” due to the high material cost of silver, this electrode design is very expensive and has not achieved wide market acceptance.” [0029], emphasis added “The aft portion of the electrode comprises a low cost, metallic material with good heat transfer properties (e.g., good thermal conductivity) (e.g., copper).” [0011]). 
Additionally Fang teaches where SL is in the range of 10 to 20% of L (silver is a better conductor then copper however cost considerations must be made in providing components that are made of silver in balance to that of economical copper “it is preferred for the sheath 1 of the electrode head to be made of copper, because copper has relatively high electrical conductivity and low cost when compared to other electrical conductive materials. It is preferred for the bearing means 2 to be made of silver, because silver has even higher electrical conductivity than copper does, thereby the bearing means can have higher electrically conductive efficiency.” (column 4, lines 38-49)).
The advantage of proportioning silver components to copper components, is to provide a desired balance between cost of material and performance of material “the cost is too high to have the electrode wholly made of silver. Therefore, the present invention provides a novel electrode head for being used in the plasma cutting machine with appropriate combination of copper, silver, and other metals with high electrical conductivity.” (column 3, lines 14-35). 
Therefore it would have been obvious to someone with ordinary skill in the art the time the invention was filed, to modify proportions of copper to silver components of the plasms cutting electrode of Cook with any variable between 100% copper to 100% silver in balancing Cost to performance as is well known and disclosed by primary reference Cook and secondary reference Fang. 

Regarding claim 8, the composite plasma cutting electrode of claim 1, wherein said composite plasma cutting electrode has an overall length L, and said tip portion has a length SL, where SL is in the range of 12 to 17% of L. 
Cook is silent regarding where SL is in the range of 12 to 17% of L (However Cook provides that it is known to provide varying amounts of copper and silver based on silver being a better conductor while copper is less costly “Applicants have determined that significant improvements in the service life of electrodes can be achieved using a high purity all-silver or coined silver electrode (e.g., 90% silver, 10% copper)”…” due to the high material cost of silver, this electrode design is very expensive and has not achieved wide market acceptance.” [0029], emphasis added “The aft portion of the electrode comprises a low cost, metallic material with good heat transfer properties (e.g., good thermal conductivity) (e.g., copper).” [0011]).
Additionally Fang teaches where SL is in the range of 12 to 17% of L(silver is a better conductor then copper however cost considerations must be made in providing components that are made of silver in balance to that of economical copper “it is preferred for the sheath 1 of the electrode head to be made of copper, because copper has relatively high electrical conductivity and low cost when compared to other electrical conductive materials. It is preferred for the bearing means 2 to be made of silver, because silver has even higher electrical conductivity than copper does, thereby the bearing means can have higher electrically conductive efficiency.” (column 4, lines 38-49)).
The advantage of proportioning silver components to copper components, is to provide a desired balance between cost of material and performance of material “the cost is too high to have the electrode wholly made of silver. Therefore, the present invention provides a novel electrode head for being used in the plasma cutting machine with appropriate combination of copper, silver, and other metals with high electrical conductivity.” (column 3, lines 14-35). 
Therefore it would have been obvious to someone with ordinary skill in the art the time the invention was filed, to modify proportions of copper to silver components of the plasms cutting electrode of Cook with any variable between 100% copper to 100% silver in balancing Cost to performance. 

Regarding claim 12, the composite plasma cutting electrode of claim 11, wherein said second gap is in a range of 0.001 to 0.006 in (gaps are about .001-.006 inches, emphasis added “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches.” Severance (column 6, lines 25-45)). 
Additionally Fang (US 8,455,786) supports such as an obviousness in teaching that brazing of large proportions is obvious to vary based on demands of the workpieces “The thickness T1 of the first brazing means and the thickness T2 of the second brazing means can be adjusted depending on demands.” (column 4, lines 11-20) Fig-2.
The advantage of providing larger proportions of brazing material is to provide adjustments response to demands “the second brazing means 5 is formed in a shape of tube with thin wall, and the thickness T2 of the second brazing means 5 is in the range from 0.01 mm to 5 mm. It is also preferred that the thickness T1 of the first brazing means 4 is in the range from 0.01 mm to 5 mm. The thickness T1 of the first brazing means and the thickness T2 of the second brazing means can be adjusted depending on demands.” (column 4, liens 11-20).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Cook as already modified by Severance, further with Fang, by adding to the range of brazing width of Cook, the vast range of brazing width of Fang, to accommodate any demands of sizing between components being brazed together.

Regarding claim 13, Cook as modified by Fang teaches the composite plasma cutting electrode of claim 12, Cook further teaches wherein said first gap is in a range of 0.002 to 0.0035 in (gaps are about .002-.0035 inches, emphasis added “the brazing provides a relatively thin coating which serves to bond the blank 98 in the cavity, with the coating having a thickness on the order of between about 0.001 to 0.005 inches.” Severance (column 6, lines 25-45)).


Regarding claim 17, the composite plasma cutting electrode of claim 11, wherein said composite plasma cutting electrode has an overall length L, and said silver tip has a length SL.
Cook is silent regarding where SL is in the range of 10 to 20% of L (However Cook provides that it is known to provide varying amounts of copper and silver based on silver being a better conductor while copper is less costly “Applicants have determined that significant improvements in the service life of electrodes can be achieved using a high purity all-silver or coined silver electrode (e.g., 90% silver, 10% copper)”…” due to the high material cost of silver, this electrode design is very expensive and has not achieved wide market acceptance.” [0029], emphasis added “The aft portion of the electrode comprises a low cost, metallic material with good heat transfer properties (e.g., good thermal conductivity) (e.g., copper).” [0011]).
Additionally Fang teaches where SL is in the range of 10 to 20% of L (silver is a better conductor then copper however cost considerations must be made in providing components that are made of silver in balance to that of economical copper “it is preferred for the sheath 1 of the electrode head to be made of copper, because copper has relatively high electrical conductivity and low cost when compared to other electrical conductive materials. It is preferred for the bearing means 2 to be made of silver, because silver has even higher electrical conductivity than copper does, thereby the bearing means can have higher electrically conductive efficiency.” (column 4, lines 38-49)).
The advantage of proportioning silver components to copper components, is to provide a desired balance between cost of material and performance of material “the cost is too high to have the electrode wholly made of silver. Therefore, the present invention provides a novel electrode head for being used in the plasma cutting machine with appropriate combination of copper, silver, and other metals with high electrical conductivity.” (column 3, lines 14-35). 
Therefore it would have been obvious to someone with ordinary skill in the art the time the invention was filed, to modify proportions of copper to silver components of the plasms cutting electrode of Cook with any variable between 100% copper to 100% silver in balancing Cost to performance. 

Regarding claim 18, the composite plasma cutting electrode of claim 11, wherein said composite plasma cutting electrode has an overall length L, and said silver tip has a length SL.
Cook is silent regarding where SL is in the range of 12 to 17% of L (However Cook provides that it is known to provide varying amounts of copper and silver based on silver being a better conductor while copper is less costly “Applicants have determined that significant improvements in the service life of electrodes can be achieved using a high purity all-silver or coined silver electrode (e.g., 90% silver, 10% copper)”…” due to the high material cost of silver, this electrode design is very expensive and has not achieved wide market acceptance.” [0029], emphasis added “The aft portion of the electrode comprises a low cost, metallic material with good heat transfer properties (e.g., good thermal conductivity) (e.g., copper).” [0011]).
Additionally Fang teaches where SL is in the range of 12 to 17% of L (silver is a better conductor then copper however cost considerations must be made in providing components that are made of silver in balance to that of economical copper “it is preferred for the sheath 1 of the electrode head to be made of copper, because copper has relatively high electrical conductivity and low cost when compared to other electrical conductive materials. It is preferred for the bearing means 2 to be made of silver, because silver has even higher electrical conductivity than copper does, thereby the bearing means can have higher electrically conductive efficiency.” (column 4, lines 38-49)).
The advantage of proportioning silver components to copper components, is to provide a desired balance between cost of material and performance of material “the cost is too high to have the electrode wholly made of silver. Therefore, the present invention provides a novel electrode head for being used in the plasma cutting machine with appropriate combination of copper, silver, and other metals with high electrical conductivity.” (column 3, lines 14-35). 
Therefore it would have been obvious to someone with ordinary skill in the art the time the invention was filed, to modify proportions of copper to silver components of the plasms cutting electrode of Cook with any variable between 100% copper to 100% silver in balancing Cost to performance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761